Case 1:20-cr-00094-TWP-TAB Document 109 Filed 05/13/21 Page 1 of 2 PageID #: 342




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                 )
                                                           )
        Plaintiff,                                         )
                                                           )
                v.                                         ) Case No. 1:20-cr-00094-TWP-TAB
                                                           )
 JOSEPH CHASE WINKLE, aka CHASE WINKLE,                    )
 JEREMY GIBSON, JOSEPH KREJSA, and                         )
 COREY POSEY,                                              )
                                                           )
        Defendants.                                        )

                                            ORDER

        This matter is before the Court on Defendants' Joint Motion to Continue Trial (Filing No.

 108). The Motion indicates that the Government opposes the request. The Government shall have

 until Friday, May 21, 2021 to respond to the Defendants' motion.

        SO ORDERED.

 Date: 5/13/2021



 DISTRIBUTION:

 John F. Kautzman
 RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS
   DUNCAN & MERCHANT, LLP
 jfk@rkblegalgroup.com

 Martin Austin Brown
 RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS
  DUNCAN & MERCHANT, LLP
 mab@rkblegalgroup.com

 David Oscar Markus
 MARKUS/MOSS PLLC
 dmarkus@markuslaw.com
Case 1:20-cr-00094-TWP-TAB Document 109 Filed 05/13/21 Page 2 of 2 PageID #: 343




 Daniel E. Pulliam
 FAEGRE DRINKER BIDDLE & REATH LLP
 daniel.pulliam@faegredrinker.com

 Yasmin N. Best
 FAEGRE DRINKER BIDDLE & REATH LLP
 yasmin.best@faegredrinker.com

 Joshua James Burress
 DENTONS BINGHAM GREENEBAUM LLP
 joshua.burress@dentons.com

 K. Michael Gaerte
 DENTONS BINGHAM GREENEBAUM LLP
 michael.gaerte@dentons.com

 Katherine Gray DeVar
 U.S. DEPARTMENT OF JUSTICE
 katherine.devar@usdoj.gov

 Mary J. Hahn
 U.S. DEPARTMENT OF JUSTICE
 mary.hahn@usdoj.gov

 Nicholas J. Linder
 UNITED STATES ATTORNEY'S OFFICE
 nick.linder@usdoj.gov




                                       2
